Third District Court of Appeal
                               State of Florida

                       Opinion filed October 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2408
                       Lower Tribunal No. 16-30888
                          ________________


                        Isauro Campani, et al.,
                                 Appellants,

                                     vs.

                        BankUnited, N.A., etc.,
                                  Appellee.



    An appeal from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

     Gastesi Lopez & Mestre PLLC, Jennifer M. Vazquez, and Raul R.
Lopez, for appellants.

     Bond, Schoeneck & King, PLLC, Joseph C. Savino, and David R.
Castellucci, (West Palm Beach), for appellee.


Before LOGUE, LINDSEY, and MILLER, JJ.

     PER CURIAM.
      Affirmed. See Palm Beach Sav. & Loan Ass’n, F.S.A. v. Fishbein, 619

So. 2d 267, 270–71 (Fla. 1993) (finding appellant bank, which issued loan to

appellee secured by mortgage on homestead residence, was entitled to

equitable lien against said property where appellee fraudulently obtained

loan and used it to satisfy preexisting mortgages on homestead property);

Randazzo v. Randazzo, 980 So. 2d 1210, 1212–13 (Fla. 3d DCA 2008)

(holding appellant’s conduct was sufficient to warrant imposition of equitable

lien on her homestead property after appellant sold marital residence and

used sale proceeds to purchase new homestead property rather than pay

proceeds to appellee, in violation of marital settlement agreement); Renda v.

Price, 47 Fla. L. Weekly D1589, D1590 (Fla. 4th DCA July 27, 2022)

(reversing trial court’s finding that appellee could not foreclose on equitable

lien on appellant’s homestead property where disallowing foreclosure would

unjustly enrich appellant).




                                      2